DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3-31-2021 have been fully considered but they are not persuasive. 
Applicant argues…
Jing does not teach the newly amended features
Applicant further argues that none of the other applied references make up for the deficiency of Jing. 
	
This is not found to be persuasive because…

    PNG
    media_image1.png
    182
    190
    media_image1.png
    Greyscale
Jing was only relied upon to teaches the color of the tooth gradually becoming darker from the cut (top) to the neck (bottom), with (Fig. 1) of Jing, reproduced here, showing a block prior to cutting that has a color gradient as claimed by the applicant. Recalling, that ([0016]) teaches that the gradient of color implemented is that of a natural tooth, and (Claim 1) states that brightness gradually decreases from the top to the bottom of the ceramic. As such, the tooth gradually becoming darker from the cut (top) to the neck (bottom), is understood to be disclosed by Jing. In addition, Jing was not utilized to teach the other amended feature.
As noted above, Jing was only relied upon to teach the color of the tooth gradually becoming darker from the cut (top) to the neck (bottom). Accordingly, Jing is still viable .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-4, are rejected under 35 U.S.C. 103 as being unpatentable over Zhao Jing (CN-102,285,795, hereinafter Jing), in view of Jeon Jin-hyun (WO-2016/043,378 hereinafter Jin-hyun), and in further view of Guray Kaya "Production and characterization of self-colored dental zirconia blocks", 2013, hereinafter Kaya)Regarding claim 1, 	
A preparation method of a dental zirconia restoration material with uniform transition of strength and color, comprising the following steps: 
(1) pouring colored zirconia powder into a dry pressing mould in layers 
with a sequence of the strength from high to low and 
the color from dark to light, and 
performing dry pressing; 
(2) performing isostatic cool pressing after the dry pressing; 
(3) performing pre-sintering after the isostatic cool pressing to obtain a greenware; and 
(4) performing CAD/CAM cutting on the greenware, and finally performing final sintering to obtain the dental zirconia restoration material comprising a plurality of ceramic layers, 
wherein a first ceramic layer is at a top end, and a last ceramic layer is at a neck, at least one selected from the group consisting of the first ceramic layer or the last ceramic layer is thicker than at least one of the ceramic layers otherwise selected, 
wherein the first ceramic layer is a cut end, 
the strength of the colored zirconia powder of the first ceramic layer is 300-800 MPa; 
the difference of the strength of the colored zirconia powder of two adjacent ceramic layers is 20-200 MPa; and 
the strength of the dental zirconia restoration material gradually increases from the cut end to the neck, and 
the color gradually becomes darker from the cut end to the neck.
Jing teaches the following:
([0025]) teaches the preparation of a complex color machinable zirconia ceramic, wherein layers are superimposed and dry pressed.
    PNG
    media_image1.png
    182
    190
    media_image1.png
    Greyscale

& m.) (Claim 1) teaches a color gradient which decreases in lightness from the top to the bottom, ([0016]) teaches a color gradient similar to that of a natural tooth. Highlighting, (Fig. 1) of, reproduced here, showing a block prior to cutting that has a color gradient
([0025]) teaches the preparation of a complex color machinable zirconia ceramic, wherein layers are superimposed and dry pressed.
([0025]) teaches the preparation of a complex color machinable zirconia ceramic, wherein layers are superimposed and dry pressed via cold isostatic pressing.
([Claim 2], step (3)) teaches a pre-sintering step which carried out after step (2), which is dry pressing via cold isostatic pressing.
([0009]) teaches a step in the preparation of color dental zirconium ceramic is machining the ceramic to resemble a natural tooth using a CAD/CAM cutting system.
& i.) ([0022]) teaching have high lightness and low saturation, and the color changes greatly from the cut end to the neck. ([0005]) teaches that is known in the art that a thicker interface of the zirconia-based porcelain will increase the light scattering and further reduce the translucency of the restoration. Noting, that the thickness impacts the light scattering and thus the translucency of the restoration. Citing the case law, for result effective variables, as was done above, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Jing discloses the claimed invention except for the layer thickness utilized in the dental prosthesis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the layers, since it has been held that discovering an optimum value of a result effective 
Regarding Claim 1, Jing teaching forming a dental compound-color comprising a cuttable zirconia ceramic and a preparation method thereof. The zirconia ceramic has the characteristics of semi-transparency and gradual color change and comprises more than five ceramic layers with an identical tone and different saturation degrees, the brightness is gradually reduced from a ceramic top end to a bottom layer. Jing, also teaching on ([0017]) fabricating zirconia ceramics with certain strengths and good machinability. Jing is silent on strength of the colored zirconia powder at the various layers and the direction in which they’re cut.  	In analogous art for the production of a gradient colored dental zirconia used for a dental prosthesis, Jin-hyun suggests details regarding the strength of the ceramic layers, in addition to details regarding the structure of the of the ceramic article fabricated, and in this regard Jin-hyun teaches the following:
& l.) (Pg. 4, Table 2) teaches that by the addition ratio of the yttria powder lower layer, middle layer, upper layer fs different from each other may be different from each other for each floor strength. Also in accordance with the addition ratio of the yttria powders translucent may also be adjusted, In addition, it can be implemented in each floor unlike color gradient by the toning powder. In this way it is possible to mold a zirconia block (1) by stacking a variety of zirconia-based 

    PNG
    media_image2.png
    170
    351
    media_image2.png
    Greyscale
& i.)  (Pg. 5, lines 9-10) teaches that that the raw materials (C1-C5) are injected into a compression molding machine with a zirconia-based powder. As depicted in (Fig. 1), the structure molded after milling comprising layer C1-C5 can be seen. Wherein the top layer (C5) is the shape of a top end and (C1-C4) comprise the neck of the tooth. Jin-hyun suggests using different amounts (ratios) of zirconia powder, which resulted in raw powders that had a varying degrees of strength, furthermore arranging these raw powders (e.g. Table 2). Highlighting, (Fig. 1 & Fig. 3), reproduced here, show a perspective view showing a dental zirconia block and a tooth manufactured according to an embodiment of the present invention and a view illustrating a state in which various zirconia-based materials composed of zirconia powder. Noting, that the 
(Pg. 6, [Table 4]) teaches that the amount of different powders used in the composition of three raw materials, in addition are the strengths associated with the raw powder materials obtained, noting the range for strengths obtained is 400-1200 MPa, noting that raw material three has a strength of 400-200 MPa. 
As noted above, (Pg. 6, Table 4) shows the strength for various compositions used in each of the layers, with raw material two having a strength of 800 to 1000 MPa and raw material one having a strength of 1000 to 1200 MPa, accordingly, 

 	In analogous art for studying the impact on the amount of colorants (Fe2O3} on the ceramic system of YSZ, Kaya teaches (Pg. 512, Col. 1, Section 2.1 lines 1-7} teaches that small amounts of Fe2O3, (0.025-0.143 wit. %) did not have a significant effect on the microstructure and grain growth and thus does not greatly impact strength.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing machinable dental zirconia ceramic of Jing. By utilizing the technique of preparing powders with varying amount of dental zirconia resulting in varying degrees of strength, in the order taught by Jin-hyun. Highlighting, implementation of the technique comprising preparing powders with varying amount of dental zirconia resulting in varying degrees of strength and color, in the order as taught allows for an arrangement of layers with varied strength of zirconia that mimics natural teeth, (Pg. 3, 1125).   	Highlighting, the application of a known technique to a known device (method, KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 2, 	
Wherein a count of the ceramic layers of the dental zirconia restoration material is 6-8
Jing teaches the following: 
([0019], lines 3-5) teaches the number of layers present is 5 or more layers.
Regarding claim 4, 	
Wherein the weight percent content of the colored zirconia powder of the first ceramic layer is 15-25%, 
the difference of the weight percent contents of the colored zirconia powder of two adjacent ceramic layers at a middle is 0 ± 2%, and 
the weight percent content of the colored zirconia powder of the last ceramic layer is 18-55%.
Jing teaches the following:
([Claim 3]) teaches the coloring mass portion of the zirconia powder comprises 5 -40 wt. %, ([0024]) teaches different weight ratios for white zirconia powder to 
([0012]) teaches the mass fraction difference of the colored zirconia component between two adjacent layers is less than 10%.
([Claim 3]) teaches the coloring mass portion of the zirconia powder comprises 5~40 wt. %, {[0024]) teaches different weight ratios for white zirconia powder to yellow (colored) zirconia powder, ([0007]) teaches the desired goal of the dental zirconia produced is an object with the characteristics of a natural looking tooth such as color.
Although a specific, amount of colored zirconia component for a first layer and final layer are not explicitly addressed. i would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed) invention to modify the amount of color zirconia component for each layer for the method of Jing, by optimizing the amount color zirconia component in each layer used in the hierarchical stacking sequence as taught by Jing. Highlighting, Jing teaches the desired goal of the dental zirconia produced, is an object with the characteristics of a natural looking tooth such as color.
B.) Claim(s) 5, are rejected under 35 U.S.C. 103 as being unpatentable over Jing, in view of Jin-hyun, in view of Kaya and in view of Fujisaki et al (US-2017/0143458, hereinafter Fujisaki} and in view of Vadavadagi, Suneel V, et al. ("Prevalence of Tooth Shade and its Correlation with Skin Colour a Cross-Sectional Study", 2016, hereinafter Suneel}
Regarding claim 5, 	
Wherein the colored zirconia powder of each strength contains A, B, C and D color systems satisfying the colors of a 16-color shade guide, 
wherein the color range of the A color system is A0.1 - A4, 
the color range of the B color system is B0.1 - B4, 
the color range of the C color system is C0.1 - C4, and 
the color range of the D color system is D0.1 - D4; and 
after the color system of one of the ceramic layers is determined, the color system is selected for rest of the ceramic layers, and 
the rule is followed that the color gradually becomes darker from the cut end to the neck.
Jing teaches the following:
& g.) (Claim 1) teaches a color gradient which decreases in lightness from the top to the bottom, ([0016]) teaches a color gradient similar to that of a natural tooth. Highlighting, (Fig. 1) of, reproduced here, showing a block prior to cutting that has a color gradient. Additionally, pointing to the image of Jin-hyun if need be. 
Regarding Claim 5, Jing as modified above teaching forming a dental compound-color comprising a cuttable zirconia ceramic and a preparation method thereof. The zirconia ceramic has the characteristics of semi-transparency and gradual color change and 
([0100]) teaches that when ratios used for color phase a* and color phase b* are within those listed in ([0064], [0065], [0068]) the sintered body will have a color tone equivalent to a color on the color tone guide, an example of a color tone guide given is the VITA shade guide.
(Pg. 15, Table 2, examples 1-5) teaches recipes used for the dental zirconia which produced samples with colors equivalent to VITA shade guide values A1, A2, A3, A3.5, A and A4.
(Pg. 15 & Pg. 16, Table 2, examples 6-9) teaches recipes used for the dental zirconia which produced samples with colors equivalent to VITA shade guide values B1, B2, B3, and B4.
(Pg. 16, Table 2, examples 10-13} teaches recipes used for the dental zirconia which produced samples with colors equivalent to VITA shade guide values C1 C2, C3, and C4.
(Pg. 16, Table 2, examples 14-16} teaches recipes used for the dental zirconia which produced samples with colors equivalent to VITA shade guide values D2, D3, and D4
KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
C.) Claims 6-11, are rejected under 35 U.S.C. 103 as being unpatentable over Jing and in view of Jin-hyun in view of Kaya, and in further view of Wang Jiabang (CN-104,844,200, hereinafter Jiabang).
Regarding claim 6-8, 	
Wherein the dry pressing pressure is 3-15 MPa, and the dry pressing time is 5-30s.
Wherein the dry pressing pressure is 3-15 MPa, and the dry pressing time is 5-30s.
Wherein the dry pressing pressure is 3-15 MPa, and the dry pressing time is 5-30s.
Jing teaches the following:
(Claim 2, Step 2) teaches that the drying pressure used is 3-4 MPa, noting that a time for drying pressing is not mentioned.
 Regarding Claims 6-8, Jing as modified above teaching forming a dental compound-color comprising a cuttable zirconia ceramic and a preparation method thereof. The zirconia ceramic has the characteristics of semi-transparency and gradual color change and comprises more than five ceramic layers with an identical tone and different saturation degrees, the brightness is gradually reduced from a ceramic top end to a bottom layer 	In analogous art for the production of a gradient colored dental zirconia used for prosthesis, Jiabang suggests details regarding the dry pressing utilized for the zirconia ceramic fabricated, and in this regard Jiabang teaches the following: 
 ([0018]} teaches that the dry pressing at 5-20MPa with a dwell time of 5-30 secs.

Regarding claim 9, 	
Wherein the isostatic cool pressing pressure is 80-270 MPa, and the pressure is maintained for 60-200s
Jing teaches the following:
(Claim 2, step (2)) teaches cold isostatic pressing at a pressure of 200MPa with a holding time of 1-3 min (60-180 sec}.

Regarding claim 10,
Wherein the pre-sintering temperature is 800-1100 °C, and the pre-sintering time is 90-180 min
Jing teaches the following:
([Claim 2], step (3)) teaches pre-sintering at a temperature of 950 °C using a dwell time of 60 minutes. Although the pre-sintering dwell time is below the limitation of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-sintering dwell 
Regarding claim 11,
Wherein the final sintering temperature is 1450-1550 °C, and the final sintering time is 60-180 min.
Jing teaches the following:
([Claim 2], step (4)) teaches a final sintering at a temperature of 1450 °C using and an incubation time of 120 minutes.


                                                                   Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741